Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 1 of 40 Page ID #:87



   1 L. LEE PHILLIPS (SBN: 35694)

   2
       lphillips@manatt.com
       JOHN M. GATTI (SBN: 138492)
   3   jgatti@manatt.com
   4   ERIC CUSTER (SBN: 166533)
       ecuster@manatt.com
   5   Manatt, Phelps & Phillips, LLP
   6   11355 West Olympic Boulevard
       Los Angeles, California 90064-1614
   7   Telephone: (310) 312-4000
   8   Facsimile: (310) 312-4224

   9 MARK S. LEE (SBN: 94103)
     mark.lee@rimonlaw.com
  10
     RIMON, P.C.
  11 2029 Century Park East, Suite 400N
     Los Angeles, CA 90067
  12
     Telephone/Facsimile: (310) 361-5776
  13 Attorneys for Plaintiff STEPHEN PERRY

  14
                                  UNITED STATES DISTRICT COURT
  15
                              CENTRAL DISTRICT OF CALIFORNIA
  16

  17
       STEPHEN PERRY, an individual,            Case No. 2:18-cv-9543
  18
                     Plaintiff,                 EX PARTE APPLICATION FOR
  19                                            TEMPORARY RESTRAINING
  20         vs.                                ORDER AND ORDER TO SHOW
                                                CAUSE RE A PRELIMINARY
  21 PHIL BROWN, an individual,
                                                INJUNCTION; MEMORADUM OF
  22                 Defendant.                 POINTS AND AUTHORITIES AND
                                                DECLARATIONS OF STEPHEN
  23
                                                PERRY, MARK S. LEE AND ERIC
  24                                            CUSTER IN SUPPORT THEREOF
  25                                            Date: November __, 2018
                                                Place: Courtroom of the Hon.
  26

  27

  28


                   EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 2 of 40 Page ID #:88



   1        TO DEFENDANT PHIL BROWN AND HIS COUNSEL OF RECORD:
   2        PLEASE TAKE NOTICE that plaintiff Stephen Perry (“Plaintiff” or “Perry”)
   3 applies ex parte for a temporary restraining order and order to show cause for a

   4 preliminary injunction barring Defendant Phil Brown (“Defendant” or “Brown”)

   5 and all those acting on his behalf from (1) using Perry’s registered trademark, name

   6 or likeness to promote Brown, Brown’s band, Brown’s music, or a CD Brown

   7 claims to be planning to release, and (2) releasing any of Perry’s vocal performances

   8 recorded at Brown’s home or anywhere else.

   9        This Application is made pursuant to Federal Rule of Civil Procedure 65 on
  10 the grounds that Defendant has, without Perry’s permission, used Perry’s registered

  11 mark “Steve Perry” and Perry’s likeness to promote Brown and his band, causing

  12 irreparable harm to Plaintiff in violation of his Lanham Act and publicity rights.

  13 This application is made on the further ground that Brown’s threatened release of

  14 Perry’s recorded vocal performances would violate Perry’s exclusive copyrights in

  15 his recorded vocal performances and irreparably harm Perry.

  16        This Application is based on the concurrently filed Amended Complaint, the
  17 Memorandum of Points and Authorities and Declarations of Stephen Perry, Mark S

  18 Lee and Eric Custer, the exhibits filed concurrently with this Application, and upon

  19 such other and further evidence and things as may be presented at any hearing on

  20 this Application.

  21 DATED: November 13, 2018              Respectfully submitted,
  22
                                           MANATT, PHELPS & PHILLIPS, LLP
  23                                       RIMON P.C.
  24

  25

  26                                       By: /s/ Mark S. Lee
                                               Attorneys for Plaintiff
  27
                                               STEPHEN PERRY
  28

                                         -1-
               EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 3 of 40 Page ID #:89



   1                                            TABLE OF CONTENTS
                                                                                                                       PAGE
   2

   3 MEMORANDUM OF POINTS AND AUTHORITIES ............................................ 1

   4
       INTRODUCTION ...................................................................................................... 1
   5

   6
       STATEMENT OF FACTS ......................................................................................... 2

   7            I.       PLAINTIFF ............................................................................................ 2
   8
                II.      DEFENDANT PHIL BROWN AND HIS MISCONDUCT ................. 3
   9

  10 ARGUMENT .............................................................................................................. 7

  11            I.       DEFENDANT SHOULD BE ENJOINED FROM INFRINGING (1)
  12                     PLAINTIFF’S NAME AND LIKENESS RIGHTS, AND (2)
                         PLAINTIFF’S COPYRIGHT IN HIS RECORDED VOCAL
  13                     PERFORMANCES ................................................................................ 7
  14
                A.       Plaintiff Is Likely To Prevail On The Merits Of His Lanham Act False
  15                     Association Claim .................................................................................. 7
  16
                         1.          Defendants’ Actions Are Likely to Cause Confusion ............. 7 
  17                     2.          Plaintiff’s Mark Is Strong ........................................................ 8 
  18                     3.          Defendants Are Using Perry’s Name and Likeness ................ 8 
                         4.          There Is A Proximity of “Goods” and “Marks” ...................... 9 
  19                     5.          Similar Marketing Channels Are Used .................................... 9 
  20                     6.          There Is a Low Degree of Consumer Care ............................ 10 
                         7.          Actual Confusion Is Not Needed ........................................... 10 
  21                     8.          Defendants’ Conduct Is Intentional ....................................... 10 
  22                     9.          The Parties Are Already Operating in the Same or Similar
                                     Product Lines ......................................................................... 11
  23

  24            B.       Plaintiff Is Likely To Prevail On the Merits of His Declaratory Relief
                         Claim that He Is The Sole Owner of His 1991 Vocal Performances ... 11
  25

  26            C.       Plaintiff Is Likely To Prevail On The Merits Of His California
                         Common Law Right Of Publicity Claim ............................................. 14 
  27

  28

                                                -i-
                      EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 4 of 40 Page ID #:90



   1       D.      Plaintiff Is Likely To Prevail On The Merits Of His California
                   Statutory Right Of Publicity Claim ...................................................... 15
   2

   3       E.      Perry Will Suffer Irreparable Harm If An Injunction Does Not Issue 16
   4               1.           Actual Harm Will Continue Unless an Injunction Issues ...... 16
   5               2.           Actual Harm Will Occur Unless an Injunction Issues ........... 17
   6
           F.      The Balance Of Hardships Favors Plaintiff ......................................... 18
   7
           G.      The Public Interest Favors An Injunction ............................................ 18
   8

   9       II.     THIS COURT SHOULD IMMEDIATELY RESTRAIN
                   DEFENDANTS FROM VIOLATING PLAINTIFF’S RIGHT .......... 19
  10

  11       III.    THIS COURT SHOULD NOT REQUIRE PERRY TO POSE A
                   BOND .................................................................................................. 20
  12

  13       IV.     CONCLUSION .................................................................................... 20
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                        -ii-
             EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 5 of 40 Page ID #:91



   1                                       TABLE OF AUTHORITIES
   2                                                                                                            Page(s)
   3 Cases

   4
       Aalmuhammed v. Lee,
   5      202 F.3d. 1227 (9th Cir. 2000) ............................................................................. 12
   6 Academy of Motion Picture Arts & Sciences v. Creative House

   7       Promotions, Inc.,
           944 F.2d 1446 (9th Cir. 1991) .............................................................................. 10
   8

   9 Au-Tomotive Gold, Inc. v. Volkswagen of America, Inc.,
           457 F.3d 1062 (9th Cir. 2006) .............................................................................. 10
  10
       Blackwelder Furniture Co. v. Seilig Manufacturing Co.,
  11
          550 F.2d 189 (4th Cir. 1977) ................................................................................ 19
  12
       Brookfield Communications, Inc. v. West Coast Entm’t Corp.,
  13      174 F. 3d 1036 (9th Cir. 1999) ........................................................................... 8, 9
  14
     Consumer Health Information Corp. v. Amylin Pharmaceuticals, Inc.,
  15   819 F. 3d 992 (7th Cir. 2016) ............................................................................... 13
  16 Dr. Seuss Enterprises, LP v. Penguin Books USA, Inc.,

  17       109 F.3d 1394 (9th Cir. 1997) .......................................................................... 9, 10

  18 Entrepreneur Media, Inc. v. Smith,
           279 F.3d 1135 (9th Cir. 2002) ................................................................................ 9
  19

  20 Erickson v. Trinity Theatres,
           13 F.3d 1061 (7th Cir. 1994) ................................................................................ 12
  21
       Fastcase, Inc. v. Lawriter, LLC,
  22
         --- F.3d ---, 2018 WL 5318148 (11th Cir. October 28, 2018) .............................. 14
  23
       Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc.,
  24      778 F.3d 1059 (9th Cir. 2015) ................................................................................ 7
  25
     Flextronics Int’l, Ltd. v. Parametric Tech., Corp.,
  26    2013 WL 5200175 (N.D. Cal. Sept. 16, 2013)..................................................... 17
  27 Fox Television Stations, Inc. v. BarryDriller Content Sys., PLC,

  28       915 F. Supp. 2d 1138 (C.D. Cal. 2012) ................................................................ 18

                                             -iii-
                   EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 6 of 40 Page ID #:92



   1 Goto.com, Inc. v. Walt Disney Co.,
           202 F.3d 1199 (9th Cir. 2000) .............................................................................. 10
   2

   3
       Interstellar Starship Services, Ltd. v. Epix, Inc.,
          304 F.3d 936 (9th Cir. 2002) ................................................................................ 10
   4
     Kalologie Franchising LLC v. Kalalogie Skincare Medical Group of
   5   California,
   6   2014 WL 953442 (C.D.Cal 2014) ........................................................................ 16
   7 Kelly v. Primco Management,

   8       2015 WL 10990368 (C.D. Cal. 2015) ............................................................ 17, 18

   9 Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.,
           571 F.3d 873 (9th Cir. 2009) .................................................................................. 7
  10

  11 Miss World (UK) Limited v. Mrs. Am. Pageants, Inc.,
           856 F.2d 1445 (9th Cir. 1998) ................................................................................ 8
  12
       Motschenbacher v. R.J. Reynolds Tobacco Co.,
  13
         498 F. 2d 821 (9th Cir. 1974) ............................................................................... 14
  14
       Reed Elsevier, Inc. v. Muchnick,
  15      559 U.S. 154, 130 S.Ct. 1237, 176 L.Ed.2d 18 (2010) ........................................ 14
  16
     Rent-A-Center, Inc. v. Canyon Television & Appliance Rental, Inc.,
  17   944 F.2d 597 (9th Cir. 1991) ................................................................................ 18
  18 Robinson v. Delicious Vinyl Records Inc.,

  19       2013 WL 3983014 (C.D. Cal. Aug. 1, 2013) ....................................................... 16

  20 Seven Arts Filmed Entertainment Limited v. Content Media Corp. PLC,
           733 F.3d 1251 (9th Cir. 2013) .............................................................................. 13
  21

  22 Thomson v. Larson,
           147 F.3d 195 (2d Cir. 1998) ................................................................................. 12
  23
       Two Pesos, Inc. v. Taco Cabana, Inc.,
  24
         505 U.S. 763 (1992) ............................................................................................... 7
  25
       Waits v. Frito-Lay, Inc.,
  26     978 F.2d 1093 (9th Cir. 1992) .............................................................................. 14
  27
     Wendt v. Host Intern., Inc.,
  28   197 F.3d 1284 (9th Cir. 1999) .............................................................................. 14

                                             -iv-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 7 of 40 Page ID #:93



   1 Wendt v. Host Intern.,
            supra, 125 F.3d 805,812 ......................................................................................... 8
   2

   3
       Wendt v. Host Intern.,
         supra, 125 F.3d at 812 ................................................................................... passim
   4
       White v. Samsung Electronics America, Inc.,
   5     971 F.2d 1395 (9th Cir. 1992) ....................................................................... passim
   6
       Winter v. Natural Res. Def. Council, Inc.,
   7     555 U.S. 7 (2008) ................................................................................................... 7
   8
     Zuill v. Shanahan,
   9    80 F.3d 1366(9th Cir. 1996) ................................................................................. 13
  10 Statutes

  11
       15 U.S.C. §§ 1114(a), 1125(a)..................................................................................... 7
  12
       17 U.S.C. §202........................................................................................................... 11
  13
       17 U.S.C. §512(g)(2)(B) .............................................................................................. 6
  14

  15 19 U.S.C. §101........................................................................................................... 12

  16 Cal. Civil Code § 3344(a) .......................................................................................... 15

  17 Other Authorities

  18
       Fed.R.Civ.P. 65(b) ............................................................................................... 19, 20
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              -v-
                   EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 8 of 40 Page ID #:94



   1               MEMORANDUM OF POINTS AND AUTHORITIES
   2                                  INTRODUCTION
   3        Plaintiff Stephen Perry, professionally known as “Steve Perry” (“Plaintiff” or
   4 “Perry”) is a well-known songwriter, and musician, and former lead singer of the

   5 internationally known and rock band and Roll Hall of Fame inductee “Journey.” He

   6 has just released a solo album to great success. Defendant Phil Brown (“Brown”) is

   7 a musician who, after Perry’s recent successful solo release, began misleadingly

   8 associating himself with Perry, falsely implying that Perry is a member of Brown’s

   9 band, and threatening to release certain decades-old vocal performances of Perry

  10 that were never intended for public release. Brown makes these threats even though

  11 Perry owns all intellectual property rights in said vocal performances, Brown

  12 abandoned any claim to those recordings years ago, and Perry has demanded that

  13 Brown not release them because such an unauthorized release of Perry’s intellectual

  14 property will cause Perry irreparable harm.

  15        Brown has ignored Perry’s demands. He instead continues to misleadingly
  16 advertise his music as being associated with Perry, and actually posted a 35-second

  17 clip from one of Perry’s recorded vocal performances on Facebook and repeatedly

  18 threatened to release Perry’s recorded vocal performances in the face of Perry’s

  19 demands that he not do so.

  20        Perry does not want his name, likeness and vocal performances used to
  21 promote Brown, and does not want those decades-old recorded vocal performances

  22 released because they were never intended for public consumption. Perry requests

  23 immediate injunctive relief to stop Brown from using Perry’s name or likeness to

  24 promote Brown’s music or for any other commercial purpose, and to prohibit Brown

  25 from distributing his vocal performances recorded in Brown’s home or anywhere

  26 lese, or any part of them, in any manner during the pendency of his action.

  27

  28

                                         -1-
               EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 9 of 40 Page ID #:95



   1                                 STATEMENT OF FACTS
   2 I.         PLAINTIFF
   3           Plaintiff Steve Perry is an American singer and songwriter. Best known as the
   4 former lead singer of the rock band “Journey” during that group’s most

   5 commercially successful periods from 1977 to 1987, and 1995 to 1998, Perry co-

   6 wrote a number of the band’s greatest hits, including “Don’t Stop Believin,’”

   7 “Who’s Crying Now,” and “Open Arms,” “Separate Ways,” “Any Way You Want

   8 It,” and others. (Concurrently filed Declaration of Steve Perry [“Perry Decl.”] ¶2.)

   9 Perry recorded seven albums with “Journey,” which has sold about 54 million

  10 albums and singles in the U.S. and an estimated 75 million worldwide. Declaration

  11 of Mark S. Lee [“Lee Decl.”] ¶ 2.) On April 7, 2017, Perry was inducted into the

  12 Rock and Roll Hall of Fame as a member of “Journey.” (Perry Decl. ¶2.)

  13           Perry also has had a successful solo career. In 1984 he released his first solo
  14 album, “Street Talk” which features the hit singles “Oh Sherrie” and “Foolish

  15 Heart,” on CBS Records. That album has been certified “Platinum” by the

  16 Recording Industry Association of America (“RIAA”). In 1994 Perry released a

  17 second solo album, “For the Love of Strange Medicine,” that featured the hit “You

  18 Better Wait” and was certified “Gold” by the RIAA. (Perry Decl. ¶¶ 3-4.)

  19           Most recently, following an extended hiatus, Perry on or about October 5,
  20 2018 released a third solo album, entitled “Traces.” (Perry Decl. ¶ 5.) That solo

  21 album has already reached Number 6 on the “Billboard 200” chart, signifying that it

  22 was the sixth most popular music album in the U.S. during that week of its release,

  23 and a single from the album “No Erasin’,” reached No. 18 on Billboard’s “Adult

  24 Contemporary” Chart. (Id.) There has been substantial publicity surrounding Perry

  25 and his “Traces” album before and since its release. (Perry Decl. ¶ 6; Lee Decl. ¶¶ 4
                            1
  26 and 5, Exhs. I and J.)

  27
       1
  28       In this Ex Parte Application, Exhibits A through G are designated in the same

                                            -2-
                 EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 10 of 40 Page ID #:96



   1         As a result of his professional efforts and success, Perry, and his name,
   2 likeness and identity have become well known to the consuming public. The U.S.

   3 Patent and Trademark Office has awarded Plaintiff a trademark registration for

   4 “Steve Perry” in connection with prerecorded music and other related services. (Lee

   5 Decl. ¶10 and Exh. A.) To illustrate the extent of that fame, a Google search of his

   6 name reveals 284 million entries. (Lee Decl. ¶ 4; Exh. I.) Perry's unique singing

   7 voice and vocal style have become instantly recognizable to the public, and

   8 have garnered acclaim from prominent musical peers and publications. Among

   9 other accolades, he was dubbed "The Voice" by fellow rock musician Jon Bon Jovi,

  10 and was ranked No. 76 on “Rolling Stone” magazine's "100 Greatest Singers of All

  11 Time” chart. (Lee Decl. ¶¶ 6 and 7; Exh. K.)

  12         Due to the recognizability of his vocal performances, a public release of a
  13 subpar recording or subpar vocal performance could adversely impact the public’s

  14 perception of Perry as a vocalist, musician and performer. Perry is very particular

  15 about the music and recordings of his vocal performances he chooses to release in

  16 these circumstances, and he does not release recorded music unless he believes that

  17 music, his vocal performance of the music, and the quality of the recording of his

  18 vocal performances, meet his standards. (Perry Decl. ¶ 7.)

  19 II.     DEFENDANT PHIL BROWN AND HIS MISCONDUCT
  20         Defendant Phil Brown is a musician. In about 1991, Perry was introduced to
  21 Brown by his manager Bob Cavallo and encouraged to work with Brown to see if

  22 worthwhile music could be created. Perry did so. (Perry Decl. ¶ 8.)

  23         Brown showed Perry two songs Brown had written during that time, and
  24 Perry wrote two songs with Brown in Brown’s home in Sylmar, California. To

  25 evaluate the songs, Perry recorded vocal performances of them on an eight track

  26 tape recorder Brown had in his garage. (Perry Decl. ¶ 9.) Perry loaned Brown

  27
       order as they are in the concurrently filed First Amended. Subsequent Exhibits are
  28
       designated in the order in which they appear in this brief.
                                          -3-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 11 of 40 Page ID #:97



   1 $1,500 for the use of Brown’s garage and eight track tape recorder to record those

   2 performances, as described in an administration agreement Brown signed in favor of

   3 Perry in August 1991. (Id.)

   4        These recordings were made exclusively for “demo” purposes, to see if Perry
   5 could make something of the songs that was creatively acceptable to him. Perry

   6 never intended these recordings for public release, and never authorized them for

   7 public release or performance. These home recordings did not have the same sonic

   8 quality as a studio recording, and while Perry’s vocal performances were rendered

   9 well enough for Perry to evaluate whether he wanted to do anything with the songs,

  10 he did not perform them as he would have if he were recording a studio performance

  11 for public release. Neither those recordings nor those vocal performances met or

  12 meet his standards for public release. (Perry Decl. ¶ 10.)

  13        Given the rudimentary nature of the recording environment, Perry also never
  14 intended those recordings of his vocal performances to form a part of a larger sound

  15 recording in which Brown or anyone else would have a copyright interest. Instead,

  16 Perry at all times intended to, and did, keep sole copyright ownership of the vocal

  17 performances recorded at Brown’s home. (Perry Decl. ¶¶ 11-12.) Perry had that

  18 intent because, among other things, he was contractually required to release all of

  19 his recorded vocal performances exclusively through CBS Records, which was

  20 subsequently acquired by Sony. (Perry Decl. ¶ 11.) Perry could not give any third

  21 party, including Brown, a right to release Perry’s recorded vocal performances when

  22 he was signed to CBS/Sony Records. (Id.) Although the terms of Perry’s recording

  23 agreement are confidential, a redacted version which shows the provisions that

  24 barred Perry from releasing recorded vocal performances for anyone else is attached

  25 as Exhibit “B.” (Perry Decl. ¶ 11; Exh. B.) When recording vocal performances at

  26 Brown’s home, Perry at all times intended to comply with these contractual

  27 obligations by retaining copyright in his vocal performances, specifically so that he

  28 could control and prevent the unauthorized release of those home recordings by

                                         -4-
              EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 12 of 40 Page ID #:98



   1 others. (Perry Decl. ¶¶ 11-12.)

   2        To further extend Perry’s control over the musical compositions he created
   3 with Brown, Perry and Brown signed an exclusive administration agreement

   4 pursuant to which Perry would control exploitation of their two musical

   5 compositions, “Somebody Somewhere” and “Don’t Push The River,” as set forth in

   6 that administration agreement. (Perry Decl. ¶13 and Exh. C.)

   7        Perry ultimately decided that the musical compositions he and Brown worked
   8 on were not appropriate for public release by him. (Perry Decl. ¶ 14.) None of the

   9 musical compositions he created with Brown, and none of the vocal performances

  10 he rendered in Brown’s garage in 1990 and 1991, appeared on the 1994 “For the

  11 Love of Strange Medicine” album. Perry did no additional work with Brown. (Id.)

  12        However, in 2002 Brown though his attorney claimed for the first time that
  13 Brown had an interest in Perry’s 1991 recorded vocal performances, and Brown

  14 threatened to release them. (Perry Decl. ¶15; Concurrently filed Declaration of Eric

  15 Custer [“Custer Decl.”] ¶ 2 and Exh. D.) Perry through his counsel expressly

  16 repudiated Brown’s claim to a copyright interest in Perry’s recorded vocal

  17 performances in a letter dated February 7, 2002, which reasserted Perry’s sole

  18 ownership of those recorded vocal performances (Custer Decl. ¶ 2 and Exh. E.)

  19 After receiving Perry’s letter, Brown did not release those recorded vocal

  20 performances, and he never took legal action to dispute Perry’s sole copyright

  21 ownership of his recorded vocal performances. Indeed, Brown never disputed

  22 Perry’s copyright ownership of those recorded vocal performances in any other way

  23 for fourteen years. (Perry Decl. ¶15.)

  24        Perry released his “Traces” album on or about October 5, 2018 to widespread
  25 success as described above. Considerable publicity attended that release. (Perry

  26 Decl. ¶¶ 5 and 6; Lee Decl. ¶ 5 and Exh. J.)

  27        Four days later, on or about October 9, 2018, Brown through his
  28 representatives again began claiming an ownership interest in Perry’s vocal

                                         -5-
              EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 13 of 40 Page ID #:99



   1 performances recorded in Brown’s home, and again threatened to release those

   2 performances to the public against Perry’s wishes. Brown’s manager, one Brenda

   3 Bann, began circulating Twitter messages promoting the imminent release of

   4 Brown’s and his band’s new CD in a way that misleadingly makes it appear that

   5 Perry is in Brown’s band. For example, on October 23, 2018, Ms. Bann tweeted

   6 that “BROWN”S NEW CD’s almost completed! The NEW band APACHES FROM

   7 PARIS is coming together with OUTSTANDING musicians who are well known in

   8 the music world! There is an extra little treat in the works for those of you who like

   9 Steve Perry!” (https://twitter.com/BrendaBann; Custer Decl. ¶ 4; Exh. F.)

  10         Bann’s next tweet on behalf of Brown, sent on October 31, 2018, featured an
  11 image of Perry next to an image of Brown, with the Text “PHIL BROWN OF

  12 LITTLE FEAT! STEVE PERRY OF JOURNEY! FIRST SONG RELEASE

  13 COMING SOON!!” (https://twitter.com/BrendaBann; Custer Decl. ¶ 4; Exh. F.)

  14 Bann’s tweets throughout the month of October have threatened the imminent

  15 release of Perry’s 1991 vocal performances misleadingly packaged as authorized by

  16 Perry, even though Perry’s representatives repeatedly demanded that Brown cease

  17 and desist all such efforts. (Id.)

  18         On or about November 1, 2018 Brown posted a 35 second clip from one of
  19 Perry’s vocal performances on a Facebook webpage promoting Brown and his band

  20 “Apaches From Paris.” (Lee Decl. ¶ 8; Exh. G.) Perry sent a DMCA takedown

  21 notice after that posting was discovered, and Facebook deleted the posting on or

  22 about November 9, 2018. (Lee Decl ¶ 8.) However, Brown can seek to have the

  23 video reposted by filing a counter-designation, and if Brown does that, Facebook

  24 will be required to repost it absent legal action. See 17 U.S.C. §512(g)(2)(B).

  25         Perry never approved, authorized, or acquiesced in Defendants’ use of his
  26 name to promote Brown, Brown’s musical services, or Brown’s CD’s in the manner

  27 described above. (Perry Decl. ¶ 17.) To the contrary, Plaintiff has repeatedly and

  28 consistently demanded that Brown immediately cease and desist from all uses of his

                                          -6-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 14 of 40 Page ID #:100



    1 name, image, and performance, and has repeatedly asserted Perry’s sole ownership

    2 of his 1991 recorded vocal performances and or confusingly similar renditions of his

    3 name. (Custer Decl. ¶ 4; Exh. L.)

    4                                      ARGUMENT
    5                               I.
            DEFENDANT SHOULD BE ENJOINED FROM INFRINGING (1)
    6     PLAINTIFF’S NAME AND LIKENESS RIGHTS, AND (2) PLAINTIFF’S
    7        COPYRIGHT IN HIS RECORDED VOCAL PERFORMANCES
    8         This Court should enter a preliminary injunction against Defendant if Plaintiff
    9 demonstrates (1) a likelihood of success on the merits of his lawsuit; (2) a likelihood

   10 of irreparable harm absent a preliminary injunction; (3) that the balance of hardships

   11 favors Plaintiff; and (4) that an injunction would be in the public interest. Winter v.

   12 Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Marlyn Nutraceuticals, Inc.

   13 v. Mucos Pharma GmbH & Co., 571 F.3d 873, 877 (9th Cir. 2009). A preliminary

   14 injunction should issue under these standards for the reasons described below.

   15         A.     Plaintiff Is Likely To Prevail On The Merits Of His Lanham Act
   16
                     False Association Claim

   17              1.   Defendants’ Actions Are Likely to Cause Confusion
              The Lanham Act proscribes both trademark infringement and activity that is
   18
        likely to cause confusion, mistake or deception as to the association, sponsorship or
   19
        approval of goods or services by another. 15 U.S.C. §§ 1114(a), 1125(a). The key
   20
        inquiry in both cases is whether an appreciable number of consumers are “likely to
   21
        be deceived or confused by the similarity of the marks.” Two Pesos, Inc. v. Taco
   22
        Cabana, Inc., 505 U.S. 763, 780 (1992). In celebrity endorsement such as the
   23
        present one, likelihood of confusion is determined by weighing eight “factors”
   24
        articulated by the Ninth Circuit. Fifty-Six Hope Road Music, Ltd. v. A.V.E.L.A., Inc.,
   25
        778 F.3d 1059, 1069 (9th Cir. 2015). However, “it is often possible to reach a
   26
        conclusion with respect to likelihood of confusion after considering only a subset of
   27
        the factors,” and a court “should not exercise excess rigidity in applying them.”
   28

                                           -7-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 15 of 40 Page ID #:101



    1 Brookfield Communications, Inc. v. West Coast Entm’t Corp., 174 F. 3d 1036, 1054

    2 (9th Cir. 1999).

    3         Here, relevant factors strongly favor a finding of a likelihood of confusion as
    4 discussed below.

    5
                     2.    Plaintiff’s Mark Is Strong
    6
              Plaintiff’s registered mark is his professional name “Steve Perry,” and his
    7
        “mark” in connection with his false association claim mark is broader. In a celebrity
    8
        false association case such as this one, one’s “mark” means a celebrity’s persona,
    9
        while the “strength of the mark refers to the level of recognition the celebrity enjoys
   10
        among members of society.” White v. Samsung Electronics America, Inc., 971 F.2d
   11
        1395, 1400 (9th Cir. 1992); Wendt v. Host Intern., supra, 125 F.3d 805,812 and n.1
   12
        (9th Cir. 1997)
   13
              Here, Perry is one of the best known and most recognizable rock musicians in
   14
        the United States. His registered “Steve Perry” mark is now incontestable, and a
   15
        Google search reveals over 284 million entries for his name, while he has co-written
   16
        and sung songs that have sold more than 50 million copies and remained popular for
   17
        over 35 years, becoming anthems to many Americans. Plaintiff’s name is a “strong”
   18
        mark in these circumstances, certainly as strong as those celebrities that the Ninth
   19
        Circuit has held to have strong marks, such as George Wendt, John Ratzenberger, or
   20
        Vanna White. See Wendt v. Host Intern., supra, 125 F.3d at 812 (Wendt’s and
   21
        Ratzenberger’s “marks” are strong because of their fame from the “Cheers”
   22
        television series); White, supra, 971 F.2d at 1400 (Vanna White’s “mark,” i.e., her
   23
        celebrity identity, is strong because she is well-known as the hostess of “Wheel of
   24
        Fortune,” and she enjoys a high level of recognition in society).
   25

   26                3.    Defendants Are Using Perry’s Name and Likeness
   27         Similarity of marks is determined by evaluating their “sight, sound and
   28 meaning.” Miss World (UK) Limited v. Mrs. Am. Pageants, Inc., 856 F.2d 1445,

                                           -8-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 16 of 40 Page ID #:102



    1 1450 (9th Cir. 1998). “[T]he more similar the marks are in terms of appearance,

    2 sound and meaning, the greater the likelihood of confusion.” Brookfield

    3 Communications, supra, 174 F.3d at 1054.

    4         Here, Brown is literally using Perry’s exact mark and likeness. This factor
    5 weighs heavily in favor of likely confusion. Dr. Seuss Enterprises, LP v. Penguin

    6 Books USA, Inc., 109 F.3d 1394, 1404-05 (9th Cir. 1997) (substantial similarity

    7 between plaintiff’s marks and defendant’s infringing marks—“Dr. Seuss” and “Dr.

    8 Juice,” respectively— favor likelihood of confusion).

    9
                     4.     There Is A Proximity of “Goods” and “Marks”
   10
              “In cases concerning confusion over celebrity endorsement, the plaintiff’s
   11
        ‘goods’ concern the reason for or source of the plaintiff’s fame.” White, supra, 971
   12
        F.2d at 1400. Here, Plaintiff is famous because of his decades-long successful
   13
        music career and accomplishments. Brown uses Perry’s mark, name and likeness
   14
        for precisely that purpose, to compete with Perry while misleading the public into
   15
        believing that Perry is associated with Brown’s band, or at least authorizes Brown’s
   16
        use of Perry’s vocal performance. This establishes that the goods and marks are
   17
        “closely related” to the “reasons for or source of” the public’s awareness of Plaintiff.
   18
        White, supra, 971 F.2d at 1400 (source of Vanna White’s fame, i.e., television
   19
        program, was “closely related” to defendant’s VCR product); Wendt v. Host Intern.,
   20
        supra, 125 F.3d at 812-13 (“Cheers” actor’s fame “obviously” related to defendant’s
   21
        bar services).
   22

   23                5.     Similar Marketing Channels Are Used
   24         Marketing services through the same channels favors a likelihood of
   25 confusion. See Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1151 (9th Cir.

   26 2002). Here, both Perry’s music and Brown’s music are being marketed through

   27 Facebook. (Lee Decl. ¶ 11; Custer Decl. ¶ 4; Exh. G.) Significant use of similar

   28 internet marketing channels favors a likelihood of confusion determination.

                                           -9-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 17 of 40 Page ID #:103



    1 Interstellar Starship Services, Ltd. v. Epix, Inc., 304 F.3d 936, 941 (9th Cir. 2002);

    2 Goto.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1201 (9th Cir. 2000).

    3
                     6.    There Is a Low Degree of Consumer Care
    4
               “[C]onsumers are not likely to be particularly careful in determining who
    5
        endorses” products or services, “making confusion as to their endorsement more
    6
        likely.” White, supra, 971 F.2d at 1400; Wendt v. Host Intern., supra, 125 F.3d at
    7
        813.
    8

    9                7.    Actual Confusion Is Not Needed
   10          Actual confusion is not needed to issue a preliminary injunction for a Lanham
   11 Act violation. Dr. Seuss Enterprises, LP v. Penguin Books USA, Inc., supra, 109

   12 F.3d at 1405 (affirming preliminary injunction even though no evidence of actual

   13 confusion was presented). This is so “because actual confusion is hard to prove;

   14 difficulties in gathering evidence of actual confusion make[] its absence generally

   15 unnoteworthy.” Au-Tomotive Gold, Inc. v. Volkswagen of America, Inc., 457 F.3d

   16 1062, 1077 (9th Cir. 2006). Here, Defendants have been using Plaintiff’s mark on

   17 their website for only a short time, and thus the “absence” of actual confusion

   18 evidence is especially “unnoteworthy.” Au-Tomotive Gold, Inc., supra.

   19

   20
                     8.    Defendants’ Conduct Is Intentional

   21          Brown here obviously did not “accidentally” copy Perry’s name and likeness
   22 to promote Brown, Brown’s musical group or Brown’s music. Brown’s obvious

   23 intent is to free-ride off the goodwill associated with Perry and his recent musical

   24 success with “Traces” to divert consumers to Brown and his music. Defendants’

   25 knowing adoption of a mark similar to Plaintiff’s creates a presumption of

   26 intentional infringement. Wendt v. Host Intern., supra, 125 F.3d at 813 (inference

   27 of intent present because defendants knowingly adopted a mark similar to

   28 plaintiff’s); Academy of Motion Picture Arts & Sciences v. Creative House

                                            -10-
                 EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 18 of 40 Page ID #:104



                                              th
    1 Promotions, Inc., 944 F.2d 1446, 1456 (9 Cir. 1991) (presumption of intentional

    2 infringement arises when defendant deliberately adopts plaintiff’s mark to obtain

    3 advantage from plaintiff’s goodwill.)

    4
                    9.     The Parties Are Already Operating in the Same or Similar
    5                      Product Lines
    6         Although the Ninth Circuit once stated that this element does not apply to
    7 cases involving questions of celebrity endorsement, White, supra, 971 F.2d at 1401,

    8 it later recognized that this element could in fact favor a finding of likelihood of

    9 consumer confusion in this setting. See Wendt v. Host Intern., supra, 125 F.3d at

   10 814 (fact that celebrity was likely to endorse similar products or services in the

   11 future indicated likely expansion of product lines and thus supported a likelihood of

   12 confusion determination).

   13         Here, Perry and Brown already operate in the same product line, namely
   14 popular music, and in one common geographic market, i.e., the United States. This

   15 factor also supports a finding of likely confusion.

   16         The likely confusion evidenced by the above favors entry of preliminary
   17 injunctive relief in Perry’s favor.

   18         B.    Plaintiff Is Likely To Prevail On the Merits of His Declaratory
   19               Relief Claim that He Is The Sole Owner of His 1991 Vocal
                    Performances
   20

   21
              Perry is likely to prevail on his declaratory relief claim that he is the sole

   22
        owner of the copyright in his recorded vocal performances, and that any release of

   23
        those performances by Brown would infringe Perry’s copyrights. Brown’s recent

   24
        copyright co-ownership claims lack merit for many reasons.

   25
              First, Brown’s possession of the physical recordings of Perry’s vocal

   26
        performances gives him no rights in the copyright of Perry’s performances under the

   27
        plain language of the Copyright Act. “Ownership of a copyright… is distinct from

   28
        ownership of any material object in which the work is embodied.” 17 U.S.C. §202.

                                           -11-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 19 of 40 Page ID #:105



    1 Thus, Brown’s ownership of the physical tapes in which Perry’s vocal performances

    2 are embodied has nothing to do with ownership of the copyright in Perry’s vocal

    3 performances. Instead, copyright ownership must be determined by the principles

    4 of copyright law.

    5        Second, Perry’s recorded vocal performances could never constitute a “joint
    6 work” in which Brown would co-own a copyright interest under applicable

    7 principles of copyright law, because Perry never intended his vocal performances to

    8 become part of a joint work with Brown. (Perry Decl. ¶¶ 11 and 12.) Brown lacked

    9 such intent because, as described above, he could not give any third party a right to

   10 release recordings of his vocal performances while he was signed to CBS/Sony. (Id;

   11 Exh. B.)

   12        The recordings of Perry’s vocal performances are not a “joint work” in these
   13 circumstances. To qualify as a “joint work,” a work must be “prepared by two or

   14 more authors with the intention that their contributions [will] be merged into

   15 inseparable or interdependent parts of a unitary whole.” 19 U.S.C. §101 (definition

   16 of “joint work”). Lack of such intent is fatal to Brown’s joint authorship claim even

   17 if Brown contributed protectable elements to such a “work.” Many courts have held

   18 that individuals who contribute protectable expression to a work are not joint

   19 authors of a joint work when the mutual intent to create a joint work is lacking. See
                                           th
   20 Aalmuhammed v. Lee, 202 F.3d. 1227 (9 Cir. 2000) (contributor to “Malcom X’

   21 motion picture not a joint author because defendant did not intend the film to be a

   22 joint work); Thomson v. Larson, 147 F.3d 195 (2d Cir. 1998) (contributions to play

   23 did not make plaintiff a joint author because defendant never intended the play to be
                                                                  th
   24 a joint work); Erickson v. Trinity Theatres, 13 F.3d 1061 (7 Cir. 1994)(same).

   25        Third, Brown lost whatever right he ever had to claim joint ownership of
   26 Perry’s recorded vocal performances when he failed to act after Perry expressly

   27 repudiated Brown’s co-ownership claim in February 2002. “Copyright claims

   28 premised on disputes about ownership accrue when plain and express repudiation of

                                            -12-
                 EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 20 of 40 Page ID #:106



    1 co-ownership is communicated to the claimant, and are barred three years from the

    2 time of repudiation.” Consumer Health Information Corp. v. Amylin
                                                  th
    3 Pharmaceuticals, Inc., 819 F. 3d 992, 996 (7 Cir. 2016) (internal quotations

    4 omitted)( suit to recover copyright grant barred because plaintiff waited seven years

    5 to file suit); Seven Arts Filmed Entertainment Limited v. Content Media Corp. PLC,
                            th
    6 733 F.3d 1251, 1254 (9 Cir. 2013) (plaintiff’s delay of more than three years
                                                                                    th
    7 barred copyright ownership claims); Zuill v. Shanahan, 80 F.3d 1366, 1369-71(9

    8 Cir. 1996)( claim to ownership of copyright barred by statute of limitations because

    9 plaintiff waited more than three years after defendant repudiated Plaintiff’s

   10 ownership to file suit).

   11           Here, Perry expressly repudiated Brown’s claim to co-ownership of Perry’s
   12 recorded vocal performances no later than February 2002, when Perry’s counsel

   13 advised, in writing, that Brown had no such interest and that Perry was the sole

   14 copyright owner of those vocal performances. (Custer Decl. ¶ and Exhs. D and E.)

   15 Brown’s failure to dispute Perry’s claim within three years after Perry expressly

   16 repudiated Brown’s claim, or by no later than February 2005, conclusively quiets

   17 title in Perry’s vocal performances in Perry, and bars Brown from claiming a

   18 copyright interest in Perry’s recorded vocal performances now or in the future under

   19 the authorities cited above.

   20           Thus, Perry is likely to prevail on his claim to sole ownership of copyright in
   21 his recorded vocal performances. Brown’s repeated threats to release those

   22 performances without Perry’s permission, and his actual posting of a clip of one of

   23 those performance on Facebook, demonstrates that Brown is willing to infringe and

   24 will infringe Perry’s rights in his vocal performances if Brown is not restrained by

   25 this Court, causing irreparable harm to Perry as described below. This further
                                                 2
   26 supports entry of a preliminary injunction.

   27
        2
   28       Although Perry has not been able to register his vocal performances with the

                                             -13-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 21 of 40 Page ID #:107



    1         C.     Plaintiff Is Likely To Prevail On The Merits Of His California
                     Common Law Right Of Publicity Claim
    2

    3
              California recognizes a common law right of publicity that protects

    4
        individuals from the unauthorized commercial exploitation of their identities by

    5
        others. Defendants violate an individual’s common law right of publicity when they

    6
        (1) use the Plaintiff’s identity; (2) to Defendants’ commercial or other advantage;

    7
        (3) without consent; and (4) cause injury. White v. Samsung Electronics America,

    8
        Inc., 971 F.2d 1395, 1397 (9th Cir. 1992), citing Eastwood v. Superior Court, 149

    9
        Cal. App. 3d 409, 417 (1983). The Ninth Circuit has recognized that virtually any

   10
        evocation of an individual’s identity for commercial purposes can violate one’s right

   11
        of publicity. See Wendt v. Host Intern., Inc., 197 F.3d 1284 (9th Cir. 1999) (use of

   12
        animatronic robots at an airport bar improperly invoked the identities of two actors

   13
        from the television series “Cheers”); Waits v. Frito-Lay, Inc., 978 F.2d 1093 (9th

   14
        Cir. 1992) (use of “sound-alike” singer in commercial violated Tom Waits’

   15
        California common law right of publicity); White v. Samsung Electronics America,

   16
        Inc., 971 F.2d 1395 (9th Cir. 1992) (use of a robot on a game show set, turning

   17
        letters, violated Vanna White’s common law right of publicity); Motschenbacher v.

   18
        R.J. Reynolds Tobacco Co., 498 F. 2d 821 (9th Cir. 1974) (use of race car driver’s

   19
        Copyright Office because Brown has custody of their physical recordings, this Court
   20 has subject matter jurisdiction to decide this copyright issue. The Supreme Court has

   21
        made clear that the Copyright Act’s registration requirement does not deprive this
        Court of subject matter jurisdiction to decide issues that “arise under” the Copyright
   22   Act. Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157, 130 S.Ct. 1237, 1241, 176
   23   L.Ed.2d 18 (2010) (while § 411(a)'s registration requirement remains a
        “precondition to filing a claim,” it “does not restrict a federal court's subject-matter
   24   jurisdiction.) Thus, this Court can consider declaratory relief claims that require
   25   construction of the Copyright Act even when the works at issue have not been
        registered with the Copyright Office. Fastcase, Inc. v. Lawriter, LLC, --- F.3d ---,
   26   2018 WL 5318148 (11th Cir. October 28, 2018) (reversing district court’s dismissal
   27   of a declaratory relief action that required construction of the Copyright Act for lack
        of a copyright registration).
   28

                                           -14-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 22 of 40 Page ID #:108



    1 car in ad violated his right of publicity even though driver’s face not visible because

    2 the public could identify him from his car).

    3         Defendants have violated Perry’s common law rights of publicity under these
    4 standards because, among other things:

    5         1)     Brown is using Perry’s name and likeness to promote Brown, Brown’s
    6 band, and Brown’s upcoming album, which will include sound recordings with

    7 which Perry has nothing to do. (Custer Decl. ¶4, Exh. F.)

    8         2)     Brown has misappropriated and is using Plaintiff’s name and likeness
    9 for commercial purposes, namely, to promote music that directly competes with

   10 Perry. (Id.)

   11         3)     Brown is using Perry’s identity without his consent. (Perry Decl. ¶17.)
   12         4)     Brown’s actions are injuring and irreparably harming Perry by causing
   13 him to lose control over how his name is being used, by using it to promote a person

   14 and CD recording in which he has no interest and which is ostensibly in competition

   15 with Perry, by confusing and diverting consumers who could attribute their

   16 confusion to Perry, and by threatening to harm the goodwill that Plaintiff has

   17 carefully built up over a 40-year music career. (Perry Decl. ¶ 18.)

   18         Defendant should be immediately enjoined from engaging in further
   19 misconduct, and should remain enjoined during the pendency of this action, for

   20 these reasons.

   21         D.     Plaintiff Is Likely To Prevail On The Merits Of His California
                     Statutory Right Of Publicity Claim
   22

   23
              A defendant infringes Plaintiff’s statutory right of publicity when they

   24
        “knowingly” use his “name, voice, signature, photograph [?], or likeness, in any

   25
        manner . . . for the purposes of advertising or selling . . . products or services,

   26
        without such person’s prior consent.” Cal. Civil Code § 3344(a).

   27
              California’s statutory right of publicity is narrower than the common law right

   28
        of publicity because it requires that the defendant “knowingly” use the plaintiff’s

                                            -15-
                 EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 23 of 40 Page ID #:109



    1 “name, voice, signature, photograph or likeness,” while the use of any other

    2 recognizable indicia of the plaintiff’s identity are not covered by the statute. Wendt

    3 v. Host Intern., Inc., supra, 125 F.3d at 811. Defendant’s conduct here nevertheless

    4 squarely violates the statute. Defendant is “knowingly” using Plaintiff’s name and

    5 likeness for commercial advantage to attract and divert consumers to Defendant, and

    6 to promote Defendant without Plaintiff’s consent. Defendant’s use of Perry’s name

    7 and likeness to launch a competing CD just after Perry successfully launched a solo

    8 album that generated significant publicity is obviously intended to free-ride off the

    9 goodwill associated with Perry and confuse the public into thinking that Brown’s

   10 CD is somehow associated with Perry and his recent CD. Brown’s conduct is

   11 certainly intentional.

   12        Here, Brown’s actions violate Perry’s statutory rights of publicity because
   13 Brown is knowingly and intentionally using Plaintiff’s name for his commercial

   14 advantage, to confuse and divert consumers, and to promote sales of a purportedly

   15 competing business without Perry’s consent.

   16        E.     Perry Will Suffer Irreparable Harm If An Injunction Does Not
                    Issue
   17

   18
                    1.    Actual Harm Will Continue Unless an Injunction Issues

   19        Brown’s actions have caused Perry to lose the ability to control his name and
   20 likeness by associating it with a person, music and band with which Perry does not

   21 wish to be associated, and over which he has no control. That establishes

   22 irreparable harm that supports a preliminary injunction under relevant law. “A

   23 plaintiff’s loss of control over its business reputation resulting from a defendant’s

   24 alleged unauthorized use of its protected mark during the pendency of an

   25 infringement action can constitute irreparable harm justifying injunctive relief.”

   26 Kalologie Franchising LLC v. Kalalogie Skincare Medical Group of California,

   27 2014 WL 953442, *5 (C.D.Cal 2014); accord Robinson v. Delicious Vinyl Records

   28 Inc., 2013 WL 3983014, at *7 (C.D. Cal. Aug. 1, 2013) (“Courts have repeatedly

                                          -16-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 24 of 40 Page ID #:110



    1 found that losing control of one’s reputation and goodwill in the marketplace

    2 supports the issuance of an injunction.”)

    3
                     2.    Actual Harm Will Occur Unless an Injunction Issues
    4
              Defendant’s actions also threaten to cause Plaintiff to lose the ability to
    5
        control how his 1991 recorded vocal performances, which were never intended for
    6
        public consumption, are exploited. Given current technology, Defendant can, in
    7
        minutes or hours, cause a release of Perry’s recorded performances so widespread
    8
        that Perry will never be able to retrieve them or stop their further unuthorized
    9
        dissemination. (Lee Decl. ¶ 9.) Such harm is irreparable, and also supports entry of a
   10
        preliminary injunction under applicable law.
   11
              Kelly v. Primco Management, 2015 WL 10990368, *13-14 (C.D. Cal. 2015),
   12
        granted a preliminary injunction barring defendant’s release of plaintiff’s
   13
        copyrighted sounding recordings without permission because, inter alia, releasing
   14
        them before the copyright owning plaintiff did caused irreparable harm. The court
   15
        stated:
   16
                     Defendants’ actions… releasing Ms. Kelly’s sound recordings
   17         without giving her the ability to choose when and in what form she
   18         wished to do so (if ever) has damaged Ms. Kelly’s goodwill with
              consumers by preventing [Ms. Kelly] from exercising control over the
   19         presentation of” her sound recordings, and deprived both [Ms. Kelly]
   20         and many others of revenue that will be impossible to calculate
              because there is no way of knowing how many people would have paid
   21
              to [hear her songs] but for Defendants’ infringement. Id; internal
   22         quotations omitted.
   23         Kelly and other courts have also held that the inability to calculate the harm
   24 caused by such unauthorized recording release further demonstrates irreparable

   25 harm that supports a preliminary injunction. Kelly, supra, at *14; Flextronics Int’l,

   26 Ltd. v. Parametric Tech., Corp., 2013 WL 5200175, at *7 (N.D. Cal. Sept. 16,

   27 2013) (finding irreparable harm based on difficulty in quantifying money judgment

   28 because it would be impossible to account for all infringing copies of copyrighted

                                             -17-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 25 of 40 Page ID #:111



    1 software); Fox Television Stations, Inc. v. BarryDriller Content Sys., PLC, 915 F.

    2 Supp. 2d 1138, 1147 (C.D. Cal. 2012) (“The foregoing harms are irreparable

    3 because they are ‘neither easily calculable, nor easily compensable.’ ” (quoting

    4 Warner Bros., 824 F. Supp. 2d at 1013)).

    5        Finally, it is well-established that harm to one’s reputation, goodwill, or
    6 relationships—all of which may result from future copyright infringement—

    7 constitutes irreparable harm that supports entry of a preliminary injunction. Kelly,

    8 supra, at *14; see Rent-A-Center, Inc. v. Canyon Television & Appliance Rental,

    9 Inc., 944 F.2d 597, 603 (9th Cir. 1991) (noting that damage to one’s reputation or

   10 goodwill qualifies as irreparable harm because it is difficult to calculate,)

   11        The irreparable harm Plaintiff is suffering and will suffer if Brown is not
   12 immediately restrained supports entry of a preliminary injunction.

   13        F.     The Balance Of Hardships Favors Plaintiff
   14        Brown’s infringing activities violate Perry’s Lanham Act and publicity rights,
   15 and threaten to violate Perry’s copyrights, causing injuries that are irreparable as

   16 described above. In contrast, any inconvenience to Defendants will be economic,

   17 consisting primarily, if not entirely, of Defendants’ having to stop and forego his

   18 illegal conduct. “[A] defendant who knowingly infringes a [mark or copyright-

   19 protected work] cannot complain of the harm that will befall it when properly forced

   20 to desist from its infringing activities.” Cadence Design Sys. v. Avant Corp., 125

   21 F.3d 824, 829 (9th Cir. 1997). Given “the probable outcome of this action, this is a

   22 loss which [Defendants] may justifiably be called upon to bear.” Corning Glass

   23 Works v. Jeannette Glass Co., 308 F. Supp. 1321 (S.D.N.Y. 1970), aff’d on the

   24 opinion below, 432 F.2d 784 (2d Cir. 1970).

   25        G.     The Public Interest Favors An Injunction
   26        The public interest is furthered by issuance of a preliminary injunction in
   27 these circumstances. One of the essential purposes of trademark law is to protect

   28 the consuming public from being misled as to the source of goods or services

                                           -18-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 26 of 40 Page ID #:112



    1 purchased. As the court in Corning Glass Works noted:

    2         While Plaintiff is injured when consumers purchase [Defendant’s
              merchandise] believing it to be [Plaintiff’s merchandise], consumers
    3         too are directly being victimized. An injunction is thus in the public
    4         interest; only if the distribution of [Defendant’s goods] is stopped can
              further fraud be avoided.
    5

    6
              Corning Glass Works, supra, 308 F. Supp. at 1328.

    7
              Here, Defendants’ misleading and deceptive use of Plaintiff’s name and

    8
        likeness, and his threats to distribute Perry’s vocal performances, could mislead and

    9
        divert consumers who will believe they are hearing or are about to purchase music

   10
        authorized by Perry, when they will instead be purchasing music offered by Brown,

   11
        much of which has absolutely nothing to do with Perry. The public interest is

   12
        furthered by preventing such confusion.

   13
              In addition, the public interest is especially strong when a statute expressly

   14
        forbids the conduct in question. Blackwelder Furniture Co. v. Seilig Manufacturing

   15
        Co., 550 F.2d 189, 197 (4th Cir. 1977). Defendant here has acted in flagrant

   16
        disregard of both the Lanham Act and California right of publicity statutes, and has

   17
        acted and threatens to further act in flagrant disregard of copyright law.

   18
                                               II.
           THIS COURT SHOULD IMMEDIATELY RESTRAIN DEFENDANTS
   19                     FROM VIOLATING PLAINTIFF’S RIGHT
   20        In addition to describing the requirements for entry of a preliminary

   21 injunction, Federal Rule of Civil Procedure 65 permits issuance of an ex parte

   22 temporary restraining order when necessary to prevent “immediate and irreparable

   23 injury, loss or damage.” Fed.R.Civ.P. 65(b). Plaintiff here has shown infringement,

   24 a high likelihood of confusion, and irreparable injury as described above.

   25         Every day that Defendant is allowed to improperly associate himself with

   26 Perry, and every day he releases Perry’s vocal performances further damages

   27 Plaintiff’s goodwill and the excellence associated with Perry’s music, while

   28 simultaneously confusing and deceiving the public regarding the origins of those

                                           -19-
                EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 27 of 40 Page ID #:113



    1 works. The need for immediate restraint is even more pronounced in the present

    2 online environment, as Brown could, literally, release those recordings online in

    3 minutes. Once released, given present social media realities, any such releases

    4 could “go viral” and spread to thousands, or millions, of Internet users in seconds,

    5 let alone the time needed to obtain a preliminary injunction on a noticed motion,

    6 making it impossible to obtain effective injunctive relief. (Lee Decl. ¶ 9.) An

    7 immediate temporary restraining order should be entered pending a hearing on
                                                                                   3
    8 Plaintiff’s application for a preliminary injunction in these circumstances.

    9                                         III.
            THIS COURT SHOULD NOT REQUIRE PERRY TO POSE A BOND
   10        This Court has the discretion to require Perry to post a bond in connection
   11 with a TRO or preliminary injunction. Fed.R.Civ.P. 65. However, no such bond

   12 should be required here. Brown has not released those recordings for at least 27

   13 years, and will suffer little or no loss from an order that prevents him from releasing

   14 them during the brief period involving the pendency of this action. This lack of

   15 harm mitigates against requiring a bond.

   16                                            IV.
   17                                       CONCLUSION
              Plaintiff’s ex parte application should be granted for all the reasons described
   18
        above.
   19

   20

   21

   22

   23

   24

   25

   26

   27
        3
         In compliance with the local rules, Plaintiff has notified Defendants of the present
   28
        application. (Lee Decl. ¶ 10.)
                                            -20-
                 EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 28 of 40 Page ID #:114



    1 DATED: November 13, 2018          Respectfully submitted,
    2                                   MANATT, PHELPS & PHILLIPS, LLP
    3
                                        ERIC CUSTER
                                        JOHN M. GATTI
    4                                   ERIC CUSTER
    5                                   RIMON P.C.
    6                                   MARK S. LEE
    7

    8                                   By: /s/ Mark S. Lee
    9                                       Attorneys for Plaintiff
                                            STEPHEN PERRY
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                         -21-
              EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 29 of 40 Page ID #:115



    1                          DECLARATION OF STEPHEN PERRY
    2        I, Stephen Perry, declare:
    3        1.      I am the Plaintiff in this action. I have personal knowledge of the facts
    4 stated in this declaration except where otherwise indicated. If called upon as

    5 witness, I would and could competently testify thereto.

    6        2.      I am a professional singer, songwriter, and musician. From 1977 to
    7 1987, and again from 1995 to 1998, I was a member of and the lead singer of the

    8 rock band “Journey.” I co-wrote a number of songs with other members of

    9 “Journey” that became very popular, including “Don’t Stop Believin,” “Who’s

   10 Crying Now,” “Open Arms,” “Separate Ways,” “Any Way You Want It,” and

   11 others. I recorded seven albums with Journey, which have sold millions of copies.

   12 On April 7, 2017, I was inducted into the “Rock & Roll Hall of Fame” as a member

   13 of Journey.

   14        3.      I also have pursued a solo musical career. In 1984, I released a solo
   15 album called “Street Talk” on CBS Records that featured two singles that became

   16 hits, “Oh Sherrie” and “Foolish Heart.” “Street Talk” has been certified “Platinum”

   17 by the Recording Industry Association of America (“RIAA”), which means that the

   18 RIAA determined that it sold over a million copies.

   19        4.      In 1994, I released my second album, called “For the Love of Strange
   20 Medicine.” That album featured the hit “You Better Wait,” and has been certified

   21 “Gold” by the Recording Industry Association of America, which means that it sold

   22 over 500,000 copies.

   23        5.      I took an extended hiatus from music following the release of my
   24 second solo album and participation in Journey from 1995 to 1998. However,

   25 several years ago I began work on a third solo album called “Traces” that was

   26 released to the public on or about October 5, 2018. That album has reached number

   27 6 on the “Billboard 200” chart, which means that it was the sixth most popular

   28 music album in the United States during the week in which it achieved that status.

                                             -22-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 30 of 40 Page ID #:116



    1 A single from that album entitled “No Erasin” is currently climbing Billboard’s,

    2 “Adult Contemporary”” Chart, and reached Number 18 on that chart as of

    3 November 3, 2018.

    4        6.      I had not participated in interviews or other media activity for a number
    5 of years before I released “Traces,” but I did participate in interviews on CBS News

    6 Sunday Morning, Good Morning America, and other media outlets to support my

    7 “Traces” music album. I understand that there has been a great deal of media

    8 attention surrounding that release.

    9        7.      I have worked hard throughout my music career to release to the public
   10 only the best music I am capable of creating. I also have worked hard to make sure

   11 that only the best vocal performances I am able to render, and the best recordings of

   12 my music and vocal performances, are released to the public. For creative and

   13 professional reasons, I want only the best music and vocal performances to be

   14 released under my name, and recordings of my music and vocal performances must

   15 be of the highest quality before I release them to the public. I only release music

   16 and vocal performance that meet my standards because as a result of my efforts over

   17 my more than 40-year musical career. the public has come to expect a certain level

   18 of quality from my music and vocal performances, and I want to satisfy myself and

   19 meet the expectations of the public with the work I present to it. In addition, the

   20 music business is so competitive that release of subpar music, subpar vocal

   21 performances, or subpar recordings could hurt my standing with the public and

   22 significantly harm my career.

   23        8.      In about 1991, I was represented by the well-known music manager,
   24 Bob Cavallo. Bob introduced me to a musician named Phil Brown (“Brown”), and

   25 encouraged me to work with Brown to see if worthwhile music could be created.

   26        9.      I met with Brown at what was then his home in Sylmar, California.
   27 Brown showed me to two songs he had written, and he and I wrote two songs

   28 together. To help me evaluate the songs, I recorded vocal performances of them on

                                             -23-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 31 of 40 Page ID #:117



    1 an eight track tape recorder that Brown had in the garage of his home. I also loaned

    2 Brown about $1,500 in connection with those recordings, and we entered into an

    3 administration agreement in which Brown agreed that I would have exclusive rights

    4 for the two songs we had written as described in that agreement, so I could decide

    5 when or if those songs would be released to the public.

    6        10.   My recordings of those four songs in Brown’s garage were made only
    7 for “demo” purposes, to see if the songs, were creatively acceptable and might have

    8 the potential for future release. Those home recordings did not have the same

    9 quality as a recording made in a proper recording studio, and while I performed

   10 those songs well enough to evaluate whether I wanted to do anything with them in

   11 the future, I did not perform them as I would have if I were recording a studio

   12 performance for public release. I never intended those recorded vocal performances

   13 to be publicly released because I wasn’t trying to create vocal performances, or

   14 recordings of my vocal performances, that were appropriate for public release, and I

   15 didn’t and don’t believe those recordings meet my standards for public release.

   16        11.   I also didn’t intend to publicly release those sound recordings because I
   17 was contractually required to release all of my recorded vocal performances

   18 exclusively through CBS Records, which was subsequently acquired by Sony. I

   19 would never have recorded vocal performances in which someone other than myself

   20 or CBS (Sony) owned a copyright interest, because I always intended to comply

   21 with my recording agreement. The terms of my recording contract with what

   22 became Sony are confidential, but attached as Exhibit A is a redacted version of that

   23 agreement, which shows true and correct copies of the provisions in that agreement

   24 that prohibited me from releasing recorded vocal performance for anyone else.

   25        12.   I intended all of the vocal performances that I recorded at Brown’s
   26 home to be solely my copyrighted work for that reason, so that I could exercise

   27 exclusive control over and prevent the unauthorized release of my vocal

   28 performances on those home recordings by others.

                                          -24-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 32 of 40 Page ID #:118



    1        13.   As I mentioned above, in August 1991 I also entered into an exclusive
    2 administration agreement pursuant to which I could control exploitation of the two

    3 musical compositions, called “Somebody Somewhere” and “Don’t Push the River”

    4 that Brown and I had created. A true and correct copy of that administration

    5 agreement is attached as Exhibit B.

    6        14.   I ultimately decided that the two songs Brown showed me, and the two
    7 songs we had worked on together, were not appropriate for public release at the

    8 time. None of those musical compositions appeared in my 1994 solo album “For

    9 the Love of Strange Medicine,” or on any other work of mine. I don’t recall doing

   10 any other work with Brown after 1991.

   11        15.   I recall that in about January or February 2002, more than ten years
   12 after I recorded those vocal performances in Brown’s home, an attorney for Brown

   13 claimed for the first time that Brown had a co-ownership interest in my vocal

   14 performances. My lawyers sent Brown’s attorney a letter rejecting that claim.

   15 Brown never took any legal action against me disputing my claim to sole copyright

   16 ownership of my recorded vocal performances. In fact, I never heard anything

   17 further from Brown until October 2018.

   18        16.   In October 2018, shortly after my album “Traces” was released, I was
   19 told by my current manager that Brown had again begun claiming an ownership

   20 interest in the copyright in the vocal performances that had been recorded in

   21 Brown’s home, and also was threatening to release those vocal performances to

   22 promote a new album Brown said he was about to release. I also have seen copies

   23 of public Twitter messages posted by Brown’s manager that prominently use my

   24 name and picture to promote Brown and a band he apparently controls called

   25 “Apaches from Paris.” You can see true and correct copies of those Twitter

   26 messages Exhibit F of the amended complaint on file herein. and concurrently filed

   27 with my declaration.

   28        17.   I have never authorized Brown, his manager, or anyone else associated

                                          -25-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 33 of 40 Page ID #:119



    1 with Brown to use my “Steve Perry” mark, name or likeness in this or any other

    2 commercial manner. Through my representative I have repeatedly told Brown that I

    3 object to these actions, and I have demanded that Brown cease and desist such

    4 actions. Although I have no ill will toward Brown, at this point in my career I am

    5 not and do not want to be associated with him and his professional endeavors. I also

    6 don’t want my fans, or the broader public, to be misled by Brown’s conduct into

    7 believing that I am associated with him, or that I have anything to do with Brown or

    8 his music when I do not. Nor do I want the public to mistakenly believe that the

    9 almost 30-year old recordings I made in Brown’s garage represent the music I

   10 currently release to the public.

   11        18.    Brown’s actions in using my name and likeness to promote himself and
   12 his music harms me by causing me to lose control over the commercial value of my

   13 identity and endorsement, and diluting the value of my endorsement in a way that is

   14 real but hard to quantify. Although there are many musicians whose work I admire,

   15 and I occasionally work with other artists, I do not commercially endorse other

   16 musicians or their music. Brown’s actions could cause my fans and the public to

   17 mistakenly believe that I am associated with Brown or his band, and blame me when

   18 the music Brown releases does not meet their expectations.

   19        19.    Brown’s release of the vocal performances I rendered at his home in
   20 about 1991 also could harm me and my career. I never intended those recorded

   21 vocal performances to be publicly released, and I do not want them released now.

   22 Their release to the public could harm my professional reputation, and cause fans

   23 and the broader public to blame me when those performances do not meet their

   24 expectations.

   25        I declare under penalty of perjury under the laws of the United States that the
   26 foregoing is true and correct. Executed this 13th day of November, at Los Angeles,
                                                                                   ,
   27 California.

   28

                                          -26-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 34 of 40 Page ID #:120
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 35 of 40 Page ID #:121



    1                             DECLARATION OF MARK S. LEE
    2        I, Mark S. Lee, declare:
    3        1.      I am a lawyer admitted to practice before of all the courts of the State
    4 of California and this Court, and am a partner at Rimon, PC, one of the counsel of

    5 record for Plaintiff Stephen Perry in this matter. I have personal knowledge of the

    6 following facts except where otherwise indicated, and if called upon as a witness, I

    7 could and would competently testify thereto.

    8        2.      In the course of my work for clients in the music business over the past
    9 25 years, I have become familiar with the Recording Industry Association of

   10 America or “RIAA,” which for about the past 60 years has tabulated and tabulates

   11 single and album sales. The RIAA has on its website a searchable database one can

   12 use to discover the RIAA’s sales figures for bands and individual artists whose

   13 recordings have achieved what the RIAA calls “Gold,” or “Platinum” status, that is,

   14 have sold at least 500,000 or 1 million copies or downloads. That database can be

   15 found at https://www.riaa.com/gold-platinum/. On November 9, 2018, I searched

   16 that database for the band “Journey,” and found a listing of all of the singles and

   17 albums sold by “Journey” that achieved Gold or Platinum status. Attached as

   18 Exhibit H is a true and correct copy of a printout of that listing.

   19        3.      It is possible to further search under each individual single or album
   20 listing shown on that page to discover the RIAA sales figures for that single or

   21 album. I conducted such a search for each “Journey” entry shown on Exhibit H.

   22 Although I was not able to printout the results of each such search, apparently

   23 because of restrictions on the RIAA’s website, I did tabulate the total sales figures

   24 shown on the online database, and discovered that Journey has sold about 54 million

   25 albums and singles in the U.S. according to the RIAA’s sales figures. Other online

   26 sources estimate that Journey has sold about 75 million albums worldwide.

   27        4.      On November 7, 2018, I conducted a Google search of the name “Steve
   28 Perry.” The search turned up approximately 284 million results. Attached hereto as

                                             -28-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 36 of 40 Page ID #:122



    1 Exhibit I is a true and correct copy of the first page of those search results.

    2         5.      On November 7, 2018, I also conducted a Google search of the terms
    3 “Steve Perry” and “Traces.” The search turned up approximately 4.8 million

    4 results. Attached hereto as Exhibit J is a true and correct copy of the first page of

    5 those search results.

    6         6.      I also have long been familiar with “Rolling Stone” Magazine, which
    7 for more than 40 years has reported extensively on Rock and Pop music. In 2010,”

    8 Rolling Stone” compiled and published a list of “The 100 Greatest Singers of All

    9 Time.” It posted that article, with embellishments, online at

   10 https://www.rollingstone.com/music/music-lists/100-greatest-singers-of-all-time-

   11 147019/. Stephen Perry is ranked Number 76 on that list. Attached as Exhibit K is

   12 a true and correct copy of Steve Perry’s ranking excerpted from the “Rolling Stone”

   13 List.

   14         7.      Widespread media reports indicate that Steve Perry is widely known as
   15 “The Voice,” a title reportedly given him by rock musician Jon Bon Jovi. See, e.g.,

   16 https://www.desertusa.com/dusablog/a-perry-special-story.html;

   17 http://noisecreep.com/steve-perry-journey/;

   18 https://web.archive.org/web/20160620032651/https://www.glamour.com/story/that-

   19 time-i-talked-to-steve-pe; and https://www.needsomefun.net/steve-perry-facts/. A

   20 group of fans with which Stephen Perry is not associated hosts a Facebook page for

   21 “Steve Perry (The Voice).” See https://www.facebook.com/steveperryfan/.

   22         8.      On or about November 7, 2018, I discovered that Phil Brown had a
   23 Facebook page he apparently maintains to promote a group he leads called

   24 “Apaches from Paris.” See https://www.facebook.com/ApachesFromParis/.

   25 Review of that page on November 7 revealed that Mr. Brown had posted a 35-

   26 second clip of a vocal performance of Steve Perry that had been recorded in Mr.

   27 Browns home in the early 1990s on that page. True and correct copies of two print

   28 screens which show the portion of the Facebook page on which a link to the sound

                                              -29-
                   EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 37 of 40 Page ID #:123



    1 clip is attached as Exhibit G. I sent a DMCA takedown notice to Facebook

    2 demanding that the clip be removed from that Facebook page. On or about

    3 November 8, I received a notice from Facebook that it had taken down the clip in

    4 response to that demand. Subsequent review of that Facebook page revealed that the

    5 35 second clip is no longer posted there. That Facebook page can be viewed at

    6 https://www.facebook.com/ApachesFromParis/.

    7        9.      I have been involved in litigation to protect the of copyright and other
    8 intellectual rights owners on computer bulletin boards and the Internet for more than

    9 25 years, and have seen many instances in which my clients’ copyrighted works

   10 were distributed online without their permission. An unfortunate technological

   11 reality of the Internet is that it permits the widespread distribution of unauthorized

   12 digital copies of online works with the simple click of a key on a computer

   13 keyboard. Copies of such works can be easily distributed to thousands, or millions

   14 of users in seconds, or minutes, or hours. That happens with many works that “go

   15 viral” on the Internet. This technological reality means that it may be impossible to

   16 obtain effective relief by way of a noticed motion for a preliminary injunction.

   17 Thousands, or millions of unauthorized copies of copyrighted works can be

   18 distributed during the time required for the parties to brief, and this Court to rule on,

   19 such a motion.

   20        10.     On November 12, 2018 I searched the US Patent and Trademark
   21 Office’s online database of trademark registrations, and discovered a trademark

   22 registration for “Steve Perry” in the field of prerecorded music. A true and correct

   23 copy of that registration is concurrently filed as Exhibit A.

   24        11.     On November 12, 2018, I also conducted an Internet search which
   25 revealed that Steve Perry has a page on Facebook, and that he has posted entries on

   26 that page promoting his current “Traces” album. See

   27 https://www.facebook.com/steveperrymusic/.

   28        12.     In compliance with local rules, I gave Defendant notice of the present

                                             -30-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 38 of 40 Page ID #:124



    1 application on November 13, 2018 by contacting him through every means known

    2 to me. First, I called and left a message at a telephone number Mr. Brown has listed

    3 on the Facebook page I described above, advising that our client Steve Perry had

    4 filed suit against him and was filing the present ex parte application for a temporary

    5 restraining order. We do not know who Mr. Brown’s attorney is, so I also urged Mr.

    6 Brown to have his lawyer contact me about the application. Next, we emailed the

    7 complaint and ex parte papers to two email addresses, one Mr. Brown used when he

    8 obtained the domain name “PhilBrownGuitar.com” and another used by Ms. Branda

    9 Bann, who identified herself as Phil Brown’s manager in email exchanges with Mr.

   10 Perry’s attorneys in connection with the present dispute. Those emailed papers

   11 include (1) the concurrently filed First Amended Complaint, (2) the present Ex Parte

   12 Application for Temporary Restraining Order and Order to Show Cause re a

   13 Preliminary Injunction, including declarations and exhibits, and (3) the Proposed

   14 Order to Show Cause for a Preliminary Injunction with Temporary Restraining

   15 Order. Finally, I directed that we send by overnight courier copies of the same

   16 papers to three addresses which show as current addresses for Mr. Brown on online

   17 databases. I have not heard from Mr. Brown or his lawyer as of the time I sign this

   18 declaration.

   19        I declare under penalty of perjury under the laws of the United States of
   20 America that the foregoing is true and correct and this declaration was executed on

   21 November 13, 2018 at Los Angeles, California.

   22

   23                                               /s/ Mark S. Lee
                                                    Mark S. Lee
   24

   25

   26

   27

   28

                                          -31-
               EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 39 of 40 Page ID #:125



    1                            DECLARATION OF ERIC CUSTER
    2        I, Eric Custer, declare:
    3        1.      I am an attorney admitted to practice before this Court, and am a
    4 partner at Manatt, Phelps & Phillips, LLP, one of the counsel of record for Plaintiff

    5 Stephen Perry in this action. I have personal knowledge of the matters stated herein

    6 except for otherwise indicated, and if called upon to testify as a witness, I would and

    7 could competently testify thereto. I base that knowledge upon my participation as

    8 counsel for Stephen Perry, and upon my review of the file in preparation for this

    9 declaration.

   10        2.      In about January, 2002, an attorney named Chuck Hausman advised
   11 this office that he represented Phil Brown. He sent a letter claiming that Mr. Brown

   12 owned copyright interests in four sound recordings that featured Stephen Perry’s

   13 vocal performances that had been made at Mr. Brown’s home in the early 1990s.

   14 There was an exchange of correspondence between Mr. Hausman and this office

   15 concerning that issue. Attached as Exhibit D is a true and correct copy of a letter

   16 received from Mr. Hausman. Attached as Exhibit E is a responsive letter sent on or

   17 about February 7, 2002, from Barry Mallen, one of my partners at Manatt in 2002.

   18        3.      In October of this year, I was advised by Plaintiff’s present manager
   19 that a woman named Brenda Bann was acting as Chris Brown’s manager and

   20 claiming that Mr. Brown was planning to release the four sound recordings. I wrote

   21 Ms. Bann on October 19, 2018, and subsequently exchanged email messages with

   22 her in response to her claims. On behalf of Mr. Perry, I rejected those claims. True

   23 and correct copies of my letter and of that email correspondence is attached as

   24 Exhibit L.

   25        4.      In October 2018 I also discovered that Ms, Bann was posting Twitter
   26 messages in which she used Steve Perry’s name and likeness to promote Phil Brown

   27 and a band Mr. Brown apparently leads called “Apaches from Paris.” A true and

   28 correct copy of those Twitter messages is attached as Exhibit F.

                                             -32-
                  EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
Case 2:18-cv-09543-JFW-SS Document 11 Filed 11/13/18 Page 40 of 40 Page ID #:126



    1       I declare under penalty of perjury under the laws of the United States that the
    2 foregoing is true and correct. Executed on November 13, 2018 in Los Angeles,

    3 California.

    4

    5                                              /s/Eric Custer
                                                   Eric Custer
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                         -33-
              EX PARTE APPLICATION FOR A TEMPORARY RESTRAINING ORDER
